Exhibit 10.30

SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of September 30, 2010, by and between HENNESSY
ADVISORS, INC., a California corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), and has reference to the
following facts and circumstances (the “Recitals”):

A. Borrower and Lender entered into the Amended and Restated Loan Agreement
dated as of July 1, 2005, as amended by the First Amendment to Amended and
Restated Loan Agreement dated as of February 1, 2007, the Second Amendment to
Amended and Restated Loan Agreement dated as of February 1, 2008, the Third
Amendment to Amended and Restated Loan Agreement dated as of June 25, 2008, the
Fourth Amendment to Amended and Restated Loan Agreement dated as of
September 20, 2008 and the Fifth Amendment to Amended and Restated Loan
Agreement dated as of January 26, 2009 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).

B. Borrower has requested another amendment to the Agreement as described below,
and Lender has agreed to further amend the Agreement in the manner hereinafter
set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1. Recitals. The Recitals are true and correct, and, together with the defined
terms set forth therein, are incorporated herein by this reference.

2. Amendment to Agreement. The Agreement is amended as follows:

(a) The definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.01
of the Agreement is deleted and replaced with the following:

“Consolidated Fixed Charge Coverage Ratio shall mean, for the period in
question, the ratio of: (a) Consolidated EBITDA during such period minus the sum
of Borrower’s and its Subsidiaries’ (i) Capital Expenditures, and (ii) income
taxes paid or payable; to (b) Consolidated Fixed Charges during such period, all
determined on a consolidated basis and in accordance with GAAP.”

(b) As of the date of this Amendment, there is an outstanding principal balance
under the Note in the amount of $1,125,000.00. On the date of this Amendment,
Borrower has requested and the Lender agrees to advance an additional
$2,000,000.00 of principal under the Loan to Borrower. Section 2.01 of the
Agreement is deleted and replaced with the following:

“2.01 Loan Commitment. Lender has made a term loan to Borrower on the date of
this Agreement and subject to the terms and conditions set forth in this
Agreement on which there is an outstanding principal balance of $1,125,000.00 as
of September 30, 2010. Borrower has requested that Lender advance to Borrower an
additional principal amount of $2,000,000.00 on September 30, 2010 subject to
the terms and conditions set forth in this Agreement and so long as no Default
or Event of Default has occurred and is continuing, which additional amount
Lender agrees to advance on the terms and conditions set forth in this
Agreement, to make the outstanding principal balance of the term loan to
Borrower as of September 30, 2010 an aggregate principal amount of $3,125,000.00
(the “Loan”). The Loan shall mature on September 30, 2015 (on which date all
unpaid principal and all accrued and unpaid interest shall become due and
payable). The principal balance of the Loan shall be due and payable in sixty
(60) consecutive monthly installments as follows: (a) fifty-nine (59) equal
consecutive monthly installments, each in the amount of Fifty-Two Thousand
Eighty-Three and 33/100 Dollars ($52,083.33), due and payable on the first day
of each month, commencing on November 1, 2010; and (b) the sixtieth (60th) and
final installment in the amount of the then outstanding and unpaid principal
balance of the Loan due and payable on September 30, 2015.”



--------------------------------------------------------------------------------

(c) Section 2.02(a) of the Agreement is deleted and replaced with the following:

“(a) The Loan shall be evidenced by the Amended and Restated Term Loan
Promissory Note of Borrower, payable to the order of Lender, in the original
principal amount of the Loan, which Term Loan Promissory Note shall be in
substantially the form of Exhibit A attached to the Sixth Amendment to Amended
and Restated Loan Agreement dated as of September 30, 2010 made by and between
Borrower and Lender and incorporated herein by reference (with appropriate
insertions) (as the same may from time to time be amended, modified, extended,
renewed or restated, the “Note”).”

(d) Section 5.02(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(i) [Reserved].”

3. Amendment and Restatement of Note. The Note shall be amended and restated on
the date hereof in the form of Exhibit A attached hereto. All references in the
Agreement to Exhibit A shall hereafter mean Exhibit A in the form attached to
this Amendment. All references in the Agreement and the other Transaction
Documents to the Note and other references of similar import shall hereafter be
amended or deemed to mean the Note executed by Borrower on the date of this
Amendment in the form attached hereto as Exhibit A.

4. Amendment Fee. In consideration of the amendments made by the Lender in this
Amendment, Borrower agrees to pay to Lender an amendment fee on the date hereof
in the amount of $31,250.00, which amendment fee shall be fully earned by the
Lender and non-refundable on the date of this Amendment.

5. Costs and Expenses. Borrower hereby agrees to reimburse Lender upon demand
for all out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Lender in the preparation,
negotiation and execution of this Amendment and any and all other agreements,
documents, instruments and/or certificates relating to the amendment of
Borrower’s existing credit facilities with Lender. Borrower further agrees to
pay or reimburse Lender for (a) any stamp or other taxes (excluding income or
gross receipts taxes) which may be payable with respect to the execution,
delivery, filing and/or recording of any of the Transaction Documents and
(b) the cost of any filings and searches, including, without limitation, Uniform
Commercial Code filings and searches. All of the obligations of Borrower under
this paragraph shall survive the payment of the Borrower’s Obligations and the
termination of the Agreement.

6. References to this Agreement. All references in the Agreement to “this
Agreement” and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.

7. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.

8. Benefit. This Amendment and the amended and restated Note shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns, except that Borrower may not assign, transfer or
delegate any of its rights or obligations under the Agreement as amended by this
Amendment or under and the amended and restated Note.



--------------------------------------------------------------------------------

9. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

(a) the execution, delivery and performance by Borrower of this Amendment and
the amended and restated Note are within the corporate powers of Borrower, have
been duly authorized by all necessary corporate action and require no action by
or in respect of, consent of or filing or recording with, any governmental or
regulatory body, instrumentality, authority, agency or official or any other
Person;

(b) the execution, delivery and performance by Borrower of this Amendment and
the amended and restated Note do not conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under or result in
any violation of, the terms of the Articles of Incorporation or Bylaws of
Borrower, any applicable law, rule, regulation, order, writ, judgment or decree
of any court or governmental or regulatory body, instrumentality authority,
agency or official or any agreement, document or instrument to which Borrower is
a party or by which Borrower or any of its Property is bound or to which
Borrower or any of its Property is subject;

(c) this Amendment and the amended and restated Note have been duly executed and
delivered by Borrower and constitute the legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(d) all of the representations and warranties made by Borrower and/or any other
Obligor in the Agreement and/or in any of the other Transaction Documents are
true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment; and

(e) as of the date of this Amendment, no Default or Event of Default under or
within the meaning of the Agreement has occurred and is continuing.

10. Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.

11. Missouri Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

12. Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

13. Conditions Precedent. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form and substance
acceptable to Lender:

(a) this Amendment, duly executed by Borrower;

(b) the Amended and Restated Term Loan Promissory Note in the form of Exhibit A
attached hereto, duly executed by Borrower;

(c) the Certified Board of Directors Resolutions, duly certified by the
Secretary of Borrower;

(d) payment of the amendment fee set forth in Paragraph 4 above;



--------------------------------------------------------------------------------

(e) a current certificate of good standing for Borrower, issued by the
California Secretary of State (or other evidence of good standing acceptable to
Lender); and

(f) such other documents and information as reasonably requested by Lender.

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
day and year first above written.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

SIGNATURE PAGE–

SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

Borrower: HENNESSY ADVISORS, INC. By:  

        /s/ Neil J. Hennessy

          Neil J. Hennessy, President Lender: U.S. BANK NATIONAL ASSOCIATION By:
 

/S/ Karen D. Myers

  Karen D. Myers, Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED TERM LOAN PROMISSORY NOTE

$3,125,000.00

St. Louis, Missouri

September 27, 2010

FOR VALUE RECEIVED, the undersigned, HENNESSY ADVISORS, INC., a California
corporation (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), the principal
sum of Three Million One Hundred Twenty-Five Thousand and 00/100 Dollars
($3,125,000.00) in sixty (60) consecutive monthly installments as follows:
(a) fifty-nine (59) equal consecutive monthly installments, each in the amount
of Fifty-Two Thousand Eighty-Three and 33/100 Dollars ($52,083.33), due and
payable on the first day of each month, commencing on November 1, 2010; and
(b) the sixtieth (60th) and final installment in the amount of the then
outstanding and unpaid principal balance of this Amended and Restated Term Loan
Promissory Note (this “Note”) due and payable on September 30, 2015.

Borrower further promises to pay to the order of Lender interest on the unpaid
principal balance from time to time outstanding under this Note at the rate or
rates and on the dates set forth in the Loan Agreement (defined below).

All payments received by Lender under this Note shall be allocated among the
principal, interest, fees, collection costs and expenses and other amounts due
under this Note in such order and manner as Lender shall elect. So long as no
Event of Default exists, all payments shall be applied first to interest, then
to reduce the amount of unpaid principal. The amount of interest accruing under
this Note shall be computed on an actual day, 360-day year basis.

All payments of principal, interest, fees and other amounts under this Note
shall be made in lawful currency of the United States in Federal or other
immediately available funds at the office of Lender situated at One US Bank
Plaza, 7th Street & Washington Avenue, St. Louis, Missouri 63101, or at such
other place as Lender may from time to time designate in writing pursuant to the
Loan Agreement.

Borrower shall have the right to make prepayments on this Note upon the terms
and subject to the conditions contained in the Loan Agreement.

This Note is the “Note” referred to in, and is subject to the terms of, the
Amended and Restated Loan Agreement dated as of July 1, 2005 by and between
Borrower and Lender, as the same may from time to time be amended, modified,
extended, renewed or restated (the “Loan Agreement”; all capitalized terms not
otherwise defined herein shall have the same meanings as ascribed to them in the
Loan Agreement). The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the occurrence of certain stated
events and also for prepayments on account of the principal of this Note and
interest on this Note prior to the maturity of this Note upon the terms and
conditions specified therein.

This Note is secured by, among other things, the Security Agreement and the
Patent, Trademark and License Security Agreement, to which Security Agreement
and Patent, Trademark and License Security Agreement reference is hereby made
for a description of the security and a statement of the terms and conditions
upon which this Note is secured.

If any Event of Default shall occur under or within the meaning of the Loan
Agreement, then the entire outstanding principal balance of this Note and all
accrued and unpaid interest thereon may be declared to be immediately due and
payable in the manner and with the effect as provided in the Loan Agreement.

In the event that any payment of any principal, interest, fees or other amount
due under this Note is not paid when due, whether by reason of demand, maturity,
acceleration or otherwise, and this Note is placed in the hands of an attorney
or attorneys for collection or for foreclosure of the Security Agreement and/or
the Patent, Trademark and License Security Agreement, or if this Note is placed
in the hands of an attorney or attorneys for representation of Lender in
connection with bankruptcy or insolvency proceedings relating to or affecting
this Note, Borrower hereby promises to pay to the order of Lender, in addition
to all other amounts otherwise due on, under or in respect of this Note, the
costs and expenses of such collection, foreclosure and representation,
including, without limitation, Attorneys’ Fees (whether or not litigation shall
be commenced in aid thereof). All parties hereto severally waive presentment for
payment, demand for payment, notice of dishonor, protest and notice of protest.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).

This Note is a renewal, restatement and continuation of the obligations due
Lender as evidenced by an Amended and Restated Term Loan Promissory Note dated
as of July 1, 2005 made by Borrower payable to the order of Lender in the
original principal amount of $13,222,721.85 (the “Prior Note”), and is not a
novation thereof. All interest evidenced by the Prior Note being amended and
restated by this instrument shall continue to be due and payable until paid.

 

Borrower: HENNESSY ADVISORS, INC. By:  

        /S/ Neil J. Hennessy

          Neil J. Hennessy, President